The opinion of the court was delivered by
McEnery, J.
This is a suit to enforce the payment of licenses alleged to be due by defendants for carrying on the business of traveling show, dentistry, manufacturer, merchant and hawker, aggregating for both State and parish license the sum of $261.75.
Defendants answered that “they constitute a firm and carry on business as a hawker, in the capacity of which they are liable to the license of hawker, in that capacity for which they have paid and they owe no other.”
*226There is no issue suggested by the pleadings in any way involving the legality or constitutionality of the tax. There is only a question of fact at issue, whether or not the defendants carry on the business for which a license is demanded.
It is not claimed that the license of hawker covers the other occupations and authorizes the defendants to pursue them.
The amount involved is less than $2000, and this court is therefore without jurisdiction.
Art. 81 of the Constitution as amended..
We will therefore exproprio motu dismiss the appeal. 88 An. 704; State ex rel. Buneaudroy, recently decided.
It is therefore ordered that the appeal be dismissed.